DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: Amendment filed on 07/28/2021.  This action is made final.
3.	Claims 1 and 9 have been amended. Claims 2, 4, 10 and 12 have been cancelled. Claims 1, 3, 5-9, 11 and 13-16 are pending in the case.  Claims 1 and 9 are independent claims.  

Response to Arguments
4.	Applicant's arguments filed on 07/28/2021 have been considered but are moot in view of the new grounds of rejection. An interview has been arranged on 9/1/2021 to discuss the claim objection and the indication of a further search needed for the newly amended limitations.

Claim Objections
5.	Claim 11: Applicant’s amendment corrects the previous objection; therefore, the previous objection is withdrawn.
6.	Claims 1 and 9: each is objected to because the recited limitation lacks clear antecedent basis: each recites “as the animation in which the size”” (claim 1, lines 11-12) and (claim 9, lines 11-12).  Appropriate correction is required.

Claim Analysis
7.	Claims 1-8 are considered under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Following are the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph analysis for each limitation in the claims 1-8.

 “a storage unit” is interpreted as a specific hardware under a predominant meaning. Therefore, it of them is not treated as invoking the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 3, 9 and 11 are rejected under 35 U.S.C. 103(a) as being patentable over Inoue et al. (US 2006/0146059; pub date: 7/6/2006) (hereinafter Inoue) in view of Ishiguro (WO 2017111075; pub date: 06/29/2017), further in view of Falkman (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.53.9757&rep=rep1&type=pdf; pub date: 1/1996).

As to claims 1 and 9, Inoue teaches an information control device (see Fig. 1) comprising: 
an operation detection unit configured to detect touch operation of a user 
see [0027] and Fig. 1, a touchpad via an interface 18 to obtain positional information; see [0030] The event handler module 20 determines a move of a trackball or a finger of pointer means such as a mouse and a touchpad; see [0031] a module for processing an event from the touchpad; thus, a touch operation is detected; see Fig. 7 and [0051]-[0053] showing an example of a touch operation is detected as a drag operation); and 
a layout setting unit configured to transition display of the first display between a plurality of layouts according to the detected touch operation, the plurality of layouts being different from each other in sizes and a positional relationship of a plurality of divided regions, the plurality of divided regions being obtained by dividing a display screen of the first display (
see Fig. 4 and [0039], An area inside the window 60 shown in FIG. 4 is composed of four frames, namely a frame 62, a frame 64, a frame 66, and a frame 68; 
see Fig. 7 and [0051]-[0053], showing different layouts being different from each other in sizes and a positional relationship of a plurality of divided regions; The frame area rearrangement calculation module will identify the frame boundary including the end point in question, if the user designates and drags the rotatable end point. For example, in FIG. 7, if the user selects the end point C [point C as in Fig. 4 dragging from frame 64 to frame 62 in the left screen in Fig. 7], the frame 64 and the frame 62 are identified. Subsequently, as for the frame 64, …, translate, and resize commands …, a size of the conventional frame 64, for example, from (100, 0) is assumed to be (100, 150). Additionally, a size of the frame 62 is assumed to be (100, 300) looking from a window origin point (0, 0). In the case of this embodiment [see the right top screen in Fig. 7 after the drag input at point C is detected], the frame area rearrangement calculation module moves a frame boundary origin point to the window origin point (0, 0) as a new frame 64, and allocates a frame boundary end point to (200, 150) looking from the origin point in question [frame 64 size is changed]. Furthermore, for the frame 62, it moves the frame boundary origin point to (0, 200) and calculates a new frame boundary end point as (100, 300) [frame 62 size is changed]; 
in above case, the relationships for frames 62 and 64 are changed accordingly; e.g., the frame 62 which is located at the left side of the frame 64 in Fig. 7 left screen before the drag input is detected, is now located at the bottom of the frame 64 after the drag input is detected as shown from the Fig. 7 left screen to the right top screen; 
Similarly, if the point D in Fig. 4 is dragged from frame 64 to frame 68 in Fig. 7 left screen and the rearranged frames are shown in Fig. 7 right bottom screen with size changed frames 64 and 68 as well as their relationships, e.g., frame 62 is not adjacent to the frame 68 in the Fig. 7 right bottom screen and frame 64 is now at the left of frame 68 after the drag input is detected;
thus the limitation of “the plurality of layouts being different from each other in sizes and a positional relationship of a plurality of divided regions, the plurality of divided regions being obtained by dividing a display screen of the first display” is taught;

Inoue does not expressively teach “to detect touch operation of a user performed on a first display”.
In the same field of endeavor of changing frame sizes, Ishiguro teaches “an operation detection unit configured to detect touch operation of a user performed on a first display” (see [0007], the operation detection unit for detecting the operation of the touch panel and the display area based on the detected operation; see [0022] The touch panel 51 detects a touch with a human finger or a touch with a dedicated touch pen).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Inoue and Ishiguro before him before the effective filing date of the claimed invention, to modify the frame rearrangement system taught Inoue to include the feature of providing a touch input on a touch display taught by Ishiguro to detect a user touch input on the display.  One would have been motivated to make such a combination because providing the touch input on a touch display would have been obtained by Ishiguro (see [0007] and [0022]).

Inoue teaches that a changed frame size is transitionally displayed (see [0008] before the user fixes a change of the frame size, a predicted frame in which the frame size is changed is transitionally provided; see [0033] and [0037], If the motion vector has a component of the rotatable direction, the frame boundary rotatable determination module 58 instructs the layout manager 48 to generate a predicted window object corresponding to a new frame boundary and transitionally displays the generated predicted window object; see [0050] the frame boundary rotatable determining module switches the conventional window object of having displayed the frame to the window display of a predicted frame object, and transitionally displays a rearranged frame structure to the user).

Ishiguro teaches a layout setting unit configured to transition display of the first display between a plurality of layouts according to the detected touch operation, the plurality of layouts being different from each other in sizes and a positional relationship of a plurality of divided regions, the plurality of divided regions being obtained by dividing a display screen of the first display (see [0007]-[0009], in [0007] One layout is specified from the predetermined layouts [as a plurality of layouts] related to the divided areas, and the divided area setting unit that sets the divided areas according to the specified layout; in [0009] a user can easily change the layout of a plurality of display areas; see Figs. 4A to 5B and [0060]-[0064], based on the detected touch drag input starting from Fig. 4A or 5A until the touch release in Fig. 5B, showing that with the touch drag input, the layout is changed accordingly by the display area setting unit 113; e.g., the layout in Fig. 4A and layout in Fig. 5B are different from each other; see Figs. 10A-10B, showing that the sizes and relationship of divided regions are changed).
Ishiguro further teaches the animation transitions in figures for “wherein the layout setting unit displays, on the display screen, a transition process of the plurality of layouts by way of an animation” (see Figs. 5A-5B and [0041]-[0043], showing the animation transition effect as the drag input is moved from top left position to the bottom right position; e.g., in [0041], the display area setting unit 113 temporarily sets freely variable split areas while the pointer is moving, and outputs a display instruction to the display information generation unit 114. FIG. 5(a) is a view illustrating a move of the pointer and the shape change of the divided region). 
Therefore, Inoue-Ishiguro teaches “wherein the layout setting unit displays, on the display screen, the transition process of the plurality of layouts as the animation in which the plurality of divided regions are moved in a clockwise direction or a counterclockwise direction without overlapping with each other (see Inoue, Fig. 7, with a drag counterclockwise direction from frame 64 to frame 62, the relationships for frames 62 and 64 are changed accordingly [a counterclockwise direction without overlapping with each other]; e.g., the frame 62 which is located at the left side of the frame 64 in Fig. 7 left screen before the drag input is detected, is now located at the bottom of the frame 64 after the drag input is detected as shown from the Fig. 7 left screen to the right top screen; Similarly, if the point D in Fig. 4 is dragged from frame 64 to frame 68 in the counterclockwise direction in Fig. 7 left screen and the rearranged frames are shown in Fig. 7 right bottom screen with size changed frames 64 and 68 as well as their relationships changed in the counterclockwise direction, e.g., frame 62 is not adjacent to the frame 68 in the Fig. 7 right bottom screen and frame 64 is now at the left of frame 68 after the drag input is detected; the animation transition effect is taught by Ishiguro, see Figs. 5A-5B and [0041]-[0043], showing the animation transition effect as the drag input is moved from top left position to the bottom right position; e.g., in [0041], the display area setting unit 113 temporarily sets freely variable split areas while the pointer is moving, and outputs a display instruction to the display information generation unit 114. FIG. 5(a) is a view illustrating a move of the pointer and the shape change of the divided region [as an animation of the transition of sizes and positional relationship of the plurality of divided regions]; with a clockwise gesture, the movement would be in the clockwise direction).
One would have been motivated to make such a combination because providing the animation of the regions transition in a clockwise or counterclockwise without overlapping each other would have been obtained by Inoue (see Fig. 7) and Ishiguro (see Figs. 5A-5B and [0041]-[0043]).

Inoue-Ishiguro teaches sizes of some of the regions are changed and does not expressively teach that the size of all the divided regions on the display screen are changed as recited in “wherein the layout setting unit displays, on the display screen, a transition process of the plurality of layouts as the animation in which the size of all the divided regions on the display screen are changed and all the divided regions are moved in a clockwise direction or a counterclockwise direction on the display screen without overlapping each other”.
In the same field of endeavor of displaying split views for a display, Falkman suggests and teaches that the size of all the divided regions on the display screen are changed and moved in a clockwise direction or a counterclockwise direction without overlapping each other as recited in “wherein the layout setting unit displays, on the display screen, a transition process of the plurality of layouts as the animation in which the size of all the divided regions on the display screen are changed and all the divided regions are moved in a clockwise direction or a counterclockwise direction on the display screen without overlapping each other” (see page 3, section 4.3 “Rotation Operations” and Fig. 4, The layout of a split-view, on any level of the hierarchy, can be changed dynamically by rotating the sub-views either clockwise or counter-clockwise; for example, Fig. 4(a) is the initial layout before rotation; Fig. 4(b) A-BCD is rotated counterclockwise, in this example, the size of all the divided regions on the display screen are changed and all the divided regions are moved in a clockwise direction or a counterclockwise direction on the display screen without overlapping each other). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Inoue-Ishiguro and Falkman before him before the effective filing date of the claimed invention, to modify the frame rearrangement system taught by Inoue-Ishiguro to include the feature of using a rotation to change all sizes of the divided regions in a clockwise or counterclockwise direction taught by Falkman to present the frame size and relationship changes as a dynamic transition effect to the user.  One would have been motivated to make such a combination because providing the feature of using a rotation to change all sizes of the divided regions in a clockwise or counterclockwise direction would have been obtained by Falkman (see page 3, section 4.3 “Rotation Operations” and Fig. 4).

As to claim 3, Inoue-Ishiguro-Falkman teaches wherein the layout setting unit displays, on the display screen, the animation of the transition process of the plurality of layouts according to a distance of drag performed by the user (see Ishiguro, Figs. 5A-5B, that the animation of the transition from the top left position to the right bottom position is determined by how far the dragging distance is; e.g., the more dragging distance, the more animation of the transition effect would be).

As to claim 11, Inoue-Ishiguro-Falkman teaches wherein the layout setting step includes displaying, on the display screen, the transition process of the plurality of layouts as the animation in which the plurality of divided regions are moved while changing a shape (see Ishiguro, Figs. 5A-5B, that the animation of the transition from the top left position to the right bottom position is presented with gradually changing sizes/shapes of the divided regions in Fig. 5A in the serious of dragging and moving N points; see Falkman, page 3, section 4.3 “Rotation Operations” and Fig. 4, The layout of a split-view, on any level of the hierarchy, can be changed dynamically by rotating the sub-views either clockwise or counter-clockwise; for example, Fig. 4(a) is the initial layout before rotation; Fig. 4(b) A-BCD is rotated counterclockwise, in this example, the sizes/shapes of all the divided regions on the display screen are changed and all the divided regions are moved in a clockwise direction or a counterclockwise direction on the display screen).

10.	Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103(a) as being patentable over Inoue-Ishiguro-Falkman as applied to the claims 1 and 9 above, further in view of Forsblom et al. (US PGPUB 2014/0365964; pub date: 12/11/2014) (hereinafter Forsblom).

As to claims 5 and 13, Inoue-Ishiguro-Falkman does not expressively teach, however, in the same field of endeavor of providing touch input for content transition, Forsblom teaches an input command transition relationship between first interface panel and second interface panel; thus, combining with Inoue-Ishiguro-Falkman’s layout transition as set forth above, Inoue-Ishiguro-Falkman-Forsblom suggests and teaches the same concept of “further comprising a storage unit configured to store transition information in which a layout before transition among the plurality of layouts, the touch operation, and a layout of a transition target among the plurality of layouts are associated with each other, wherein the layout setting unit refers to the transition information and determines the one of the plurality of layouts of the transition target according to the detected touch operation” (see Forsblom, Abstract and [0012], “An input command transition relationship is defined between the first interface panel and the second interface panel, and the received input command corresponds thereto”; see Fig. 5 and [0038]-[0041], showing the transition relationship among a plurality of panels with respect to the user input 58 or 68; e.g., in FIG. 5, the first interface panel 48 is understood to be related or connected to the second interface panel 56 in the rightward direction, and the second interface panel 56 is related or connected to the first interface panel 48 in the leftward direction. This connection is contemplated to refer to the first input command transition relationship 58; see [0042] may involve animated transition effects).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Inoue-Ishiguro-Falkman and Forsblom before him before the effective filing date of the claimed invention, to modify the frame rearrangement system taught Inoue-Ishiguro-Falkman to include the feature of input transition relationship taught by Forsblom to present layout transitions with respect to a user input.  One would have been motivated to make such a combination because providing the feature of input transition relationship to present layout transitions with respect to a user input would have been obtained by Forsblom (see Abstract and [0012]; see Fig. 5 and [0038]-[0042]).

Forsblom teaches the same solution for a similar problem by storing the input transition relationships among different panels for transitioning from one panel to another one with respect to a user input. See "[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the 'subject matter as a whole' which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103." In re Sponnoble, 405 F.2d 578, 585, 160 USPQ 237, 243 (CCPA 1969). However, "discovery of the cause of a problem . . does not always result in a patentable invention. . . . [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).

As to claims 6 and 14, Inoue-Ishiguro-Falkman-Forsblom teaches wherein the layout setting unit refers to the transition information, and determines the one of the plurality of layouts of the transition target according to one of the plurality of divided regions to which detected touch-on coordinates belong and a drag direction (see Inoue-Ishiguro for layout transitions as set forth above; see Forsblom for the transition relationship with respect to a user input, Abstract and [0012], “An input command transition relationship is defined between the first interface panel and the second interface panel, and the received input command corresponds thereto”; see Fig. 5 and [0038]-[0041], showing the transition relationship among a plurality of panels with respect to the user input 58 or 68; e.g., in FIG. 5, the first interface panel 48 is understood to be related or connected to the second interface panel 56 in the rightward direction, and the second interface panel 56 is related or connected to the first interface panel 48 in the leftward direction. This connection is contemplated to refer to the first input command transition relationship 58; see [0042] may involve animated transition effects; in this case in Fig. 5, that the target panel from the transition relationship 58 from 1st panel 48 with a right swipe is 2nd panel 56 [as detected touch-on coordinates belong and a drag direction]).

11.	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103(a) as being patentable over Inoue-Ishiguro-Falkman as applied to the claims 1 and 9 above, further in view of Kwak et al. (US PGPUB 2014/0101577; pub date: 04/10/2014) (hereinafter Kwak).

As to claims 7 and 15, Inoue-Ishiguro-Falkman does not expressively teach, however, in the same field of endeavor of displaying frames, Kwak suggests and teaches wherein the layout setting unit transitions the display screen of the first display and the second display to one of the plurality of layouts also using a second display being different from the first display, according to the detected touch operation (see [0006], because the display size of a mobile electronic device has a limited dimensional area, it may have difficulty performing jobs while simultaneously opening a plurality of windows regarding the multi-tasking jobs. To solve the difficulty, a multi display apparatus including a plurality of displays is developed; see Fig. 1 showing first display and second display; see Fig. 3 showing dual displays; see Fig. 4 showing that displaying content on first display, then after user input, displaying content on the second display which is different from the first display; see Figs. 5-6 and [0168]-[0185], that content is moved from the first display to the second display in S630; see Figs. 7-8 and [0187]-[0197], showing that content is moved from the first display to the second display). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Inoue-Ishiguro-Falkman and Kwak before him before the effective filing date of the claimed invention, to modify the frame rearrangement system taught Inoue-Ishiguro-Falkman to include the feature of displaying frames using dual displays taught by Kwak to present frames in different displays allowing the user to perform multi-tasking jobs.  One would have been motivated to make such a combination because providing the feature of displaying frames using dual displays for multi-tasking jobs would have been obtained by Kwak (see [0006]; see Fig. 1; see Fig. 3; see Figs. 5-6 and [0168]-[0185]; see Figs. 7-8 and [0187]-[0197]).

As to claims 8 and 16, Inoue-Ishiguro-Falkman-Kwak teaches wherein the layout setting unit transitions the display screen of the first display from one of the plurality of layouts using both of the first display and the second display to one of the plurality of layouts not using the second display according to the touch operation performed on one of the plurality of divided regions displayed on the display screen of the first display (see Kwak, see Figs. 5-6 and [0168]-[0185], that content is moved from the first display to the second display in S630; then in step S660 and [0183], delete selected contents from first screen; if all content on the first display is moved to the second display and deleted afterwards, then the first display is bank [similar to the feature of “not displaying on second display” as claimed]; also see Fig. 7 and [0187]-[0191], in [0189], On the second display 110b in FIG. 7, the screen may be a blank multi document including preset layouts. "Blank multi document" indicates a multi document which may include corresponding areas that various types of contents can be arranged, while the corresponding areas are not necessarily all filled with contents; note, when nothing is moved to the second display, then, the second display is bank screen without any content).
One would have been motivated to make such a combination because providing the feature of displaying frames using dual displays for multi-tasking jobs and allowing one display to display a blank screen would have been obtained by Kwak (see Figs. 5-6 and [0168]-[0185]; see Fig. 7 and [0187]-[0191]).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.
Starr (US PGPUB 2011/0302528) discusses a device displays a drop down detection area. When the computing device detects the presence of a cursor hovering over the drop down detection area, the computing device displays a tiling navigator on the display, which includes multiple window resizing options for a user to select in order to resize a window to particular display locations on the display.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179